24 N.Y.2d 952 (1969)
The People of the State of New York, Appellant,
v.
Harold Minor Mitchell, Respondent.
Court of Appeals of the State of New York.
Argued April 25, 1969.
Decided May 15, 1969.
Robert R. Meehan, District Attorney (Harold A. Seidenberg of counsel), for appellant.
Arnold Becker and Joseph Hirshfeld for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN and BREITEL. Judge JASEN concurs in result only. Taking no part: Judge KEATING.
Order affirmed on the prevailing opinion at the Appellate Division.